Title: To George Washington from Thomas Jefferson, 16 May 1792
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Philadelphia May 16. 1792.

The day after your departure I received from a mister Greene, a merchant now at N. York, through a third person, the following communication “that he had had very late advices from Spain by way of the Spanish islands, to this effect, that war with France was inevitable, that troops were marching from all quarters of the kingdom to the frontiers, & that 50. sail of the line had been commissioned.” this was permitted to be mentioned to me, but, for particular reasons, to no other person. I suppose the particular reasons were some mercantile speculation founded on the intelligence: perhaps it may be to buy up all our flour. we have London news to the 1st of April, and nothing of this is mentioned. I have a letter from Colo. Humphreys of March 18. which says nothing of it. I am in hopes therefore the only effect will be to get us a good price for flour or fish: this being our lookout, while the success of the speculation is that of the adventurer. you will recollect that we had learned the death of the emperor of Marocco after a battle in which he was victorious. the brother opposed to him it seems was killed in the same action, and the one, Muley Islema, who had been so long in the sanctuary, is proclaimed emperor. he was the best character of the three, and is likely to be peaceable. this information is from Colo. Humphreys. the Queen of Portugal is still in the same state. Wyllys does not pronounce her curable, tho’ he says there is nothing which indicates the contrary. he has removed from her all her former physicians. mister Madison has favored me with some corrections for my letter to mister H. it is now in the hands of the Attorney general, and shall then be submitted to

Colo. Hamilton. I find that these examinations will retard the delivery of it considerably. however delay is preferable to error. mister Pinkney is engaged in going over such papers of my office as may put him in possession of whatever has passed between us & the court he is going to. I have 100. olive trees, and some caper plants arrived here from Marseilles, which I am sending on to Charleston, where mister Pinkney tells me they have already that number living of those I had before sent them. I have the honor to be, with sentiments of the most perfect respect & attachment, Dear Sir Your most obedt & most humble servt

Th: Jefferson

